Citation Nr: 0943697	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected right ankle 
arthritis.

2.  Entitlement to service connection a right leg disorder as 
secondary to service-connected right ankle arthritis.

3.  Entitlement to service connection for a right foot 
disorder as secondary to service-connected right ankle 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In June 2009, the Veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for disorders of the right hip, right leg, and 
right foot because they are related to his service-connected 
right ankle arthritis.  

Although the Veteran underwent a VA examination in April 
2007, the report of that examination is inadequate for 
adjudication purposes.  In this regard, the Board notes that 
additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is compensable under 38 C.F.R. 
§ 3.310(a) (2009).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Although the VA examiner provided an 
opinion as to whether the right hip, right leg, and right 
foot disorders are caused by or a result of the service-
connected right ankle arthritis, the examiner did not provide 
an opinion with respect to whether the Veteran's right hip, 
right leg, and/or right foot disorders are aggravated by his 
service-connected right ankle arthritis.  

Moreover, the Veteran contends that the April 2007 VA 
examiner's opinion that the Veteran's right hip, leg, and 
foot disorders (degenerative osteoarthritic changes) are age 
related is misguided because it does not include any 
discussion regarding whether the Veteran's left hip, leg, or 
foot also has age-related degenerative disease.  In essence, 
the Veteran argues that if X-ray studies of the right hip, 
leg, and foot reveal age-related disorders, then X-ray 
studies of the left hip, leg, and foot should show similar 
age-related findings.  However, no X-ray studies of the left 
hip, leg, and foot are of record.  Moreover, there is no 
medical evidence of any disorder of the left hip, leg, or 
foot, and the Veteran stated that he has absolutely no 
complaints or problems with respect to his left hip, leg or 
foot.  Therefore, he suggests that X-ray studies of the left 
hip, leg, and foot be taken in order to determine if there is 
any similar degenerative disease.

In light of these circumstances, the Board finds that a new 
VA examination is in order.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all up-to-date VA treatment 
records from the Kansas City VA Medical 
Center (dating from March 2008 to the 
present).

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the Veteran's 
claimed right hip, right leg and right foot 
disorders.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the Veteran have any current, chronic 
right hip, right leg or right foot 
disorder?  If so, is any right hip 
disorder, right leg disorder, and right 
foot disorder at least as likely as not 
(ie., a 50 percent or better probability) 
aggravated by (permanently worsened the 
underlying disorder beyond normal 
progression of the disorder) by the 
service-connected right ankle arthritis.  
If the examiner finds that any of these 
disabilities (right hip disorder, right leg 
disorder, or right foot disorder) is so 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

If the examiner does not find that any or 
all of the above listed disorders is/are 
aggravated by the right ankle arthritis, X-
ray studies of the left hip, leg, and foot 
should be taken in order to determine if 
there is any age-related disease of such.  
Based upon the X-ray findings, the examiner 
should provide a diagnosis for any disorder 
of the left hip, left leg, and/or left 
foot, and state whether it reflects age-
related disease similar to the right hip, 
leg, and foot.  

If no age-related disease of the left hip, 
leg, and/or foot is found, the examiner 
should assess whether any of the following:  
the Veteran's right hip, right leg, and 
right foot disorders, is at least as likely 
as not (ie., a 50 percent or better 
probability) caused by or the result of his 
service-connected right ankle arthritis.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


